Plaintiff has appealed from an order of the Albany Special Term of the Supreme Court denying his application to resettle an order of Mr. Justice Layden which denied plaintiff’s motion for a new trial upon the ground of newly-discovered evidence. In view of our decision in Rubin v. Dairymen’s League Co-operative Association, Inc. (ante, p. 749), a resettlement of the order would not benefit plaintiff. We think also that the Special Term properly denied the application because the statements which plaintiff desired incorporated in the order were not submitted to Mr. Justice Layden until after his decision denying the application for a new trial. The term of Mr. Justice Layden having expired, he properly held that he was without authority to resettle an order made by him during his term. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ. i